U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Amendment No. 1 to FORM 10-Q/A xQuarterly Report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2012 oTransition Report under Section 13 or 15(d) of the Exchange Act For the Transition Period from to Commission File Number: 0-52905 INTERNATIONAL INDUSTRIAL ENTERPRISES, INC. (Exact Name of Registrant as Specified in its Charter) NEVADA 26-0091556 (State of other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 4116 Antique Sterling Ct. Las Vegas, NV (Address of principal executive offices) (Zip Code) Registrant's Phone: (702) 255-4170 Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section13 or 15(d) of the Exchange Act of 1934 during the past 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yesx Noo As of August 13, 2012, the issuer had 2,500,000 shares of common stock issued and outstanding. Explanatory Note International Industrial Enterprises, Inc. (the “Company”) is filing this Amendment No. 1 on Form 10-Q/A (the “Amendment”) to the Company’s quarterly report on Form 10-Q for the period ended June 30, 2012 (the “Form 10-Q”), filed with the Securities and Exchange Commission on August 13, 2011 (the “Original Filing Date”), solely to furnish Exhibit 101 to the Form 10-Q in accordance with Rule 405 of Regulation S-T. Exhibit 101 consists of the following materials from the Company’s Form 10-Q, formatted in XBRL (eXtensible Business Reporting Language): 101.INS XBRL Instance Document 101.SCH XBRL Taxonomy Schema 101.CAL XBRL Taxonomy Calculation Linkbase 101.DEF XBRL Taxonomy Definition Linkbase 101.LAB XBRL Taxonomy Label Linkbase 101.PRE XBRL Taxonomy Presentation Linkbase No other changes have been made to the Form 10-Q. This Amendment speaks as of the Original Filing Date, does not reflect events that may have occurred subsequent to the Original Filing Date, and does not modify or update in any way disclosures made in the Form 10-Q. Pursuant to Rule 406T of Regulation S-T, the interactive data files attached as Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections. ITEM 6. EXHIBITS AND REPORTS ON FORM 8-K The following documents are included or incorporated by reference as exhibits to this report: Exhibit No. Identification of Exhibit 31.1* Certification of David Rodgers, Chief Executive Officer and Chief Financial Officer of International Industrial Enterprises, Inc., pursuant to 18 U.S.C. §1350, as adopted pursuant to §302 of the Sarbanes-Oxley Act of 2002. 32.1* Certification of David Rodgers, Chief Executive Officer and Chief Financial Officer of International Industrial Enterprises, Inc., pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002. 101. INS XBRL Instance Document 101. CAL XBRL Taxonomy Extension Calculation Link base Document 101. DEF XBRL Taxonomy Extension Definition Link base Document 101. LAB XBRL Taxonomy Label Link base Document 101. PRE XBRL Extension Presentation Link base Document 101. SCH XBRL Taxonomy Extension Scheme Document *Incorporated by reference to the Registrant’sQuarterly Report on Form10-Q as filed with the SEC on August 13, 2012 SIGNATURES In accordance with Section 13 or 15 (d) of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: August 17, 2012 International Industrial Enterprises, Inc. Registrant By: /s/ David Rodgers David Rodgers Chairman of the Board Chief Executive Officer Chief Financial Officer
